Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  December 23, 2013                                                                                     Robert P. Young, Jr.,
                                                                                                                  Chief Justice

  147531 & (13)(14)                                                                                     Michael F. Cavanagh
                                                                                                        Stephen J. Markman
                                                                                                            Mary Beth Kelly
                                                                                                             Brian K. Zahra
                                                                                                     Bridget M. McCormack
  PEOPLE OF THE STATE OF MICHIGAN,                                                                         David F. Viviano,
            Plaintiff-Appellee,                                                                                        Justices

  v                                                                  SC: 147531
                                                                     COA: 313542
                                                                     Saginaw CC: 08-031799-FC
  KENDRICK DEON STANTON,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the July 3, 2013 order of
  the Court of Appeals is considered, and it is DENIED, because the defendant has failed to
  meet the burden of establishing entitlement to relief under MCR 6.508(D). The motions
  to appoint counsel and to remand are DENIED.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            December 23, 2013
         p1216
                                                                                Clerk